Citation Nr: 1508088	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  07-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a left Achilles tendon disorder.

3. Whether new and material evidence has been received to reopen service connection for a right knee disorder.

4. Whether new and material evidence has been received to reopen service connection for diabetes mellitus.

5. Whether new and material evidence has been received to reopen service connection for gastroesophageal reflux disorder (GERD). 

6. Whether new and material evidence has been received to reopen service connection for a low back disorder.

7. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for infertility claimed as the result of 2002 surgeries performed at the VA medical facility in San Juan, Puerto Rico.

8. Entitlement to an increased rating for a right hip disability, in excess of 10 percent prior to February 22, 2012, and in excess of 20 percent thereafter.

9. Entitlement to a higher initial rating for a major depressive disability, in excess of 10 percent prior to October 10, 2011, and in excess of 70 percent thereafter.

10. Entitlement to an earlier effective date, prior to October 20, 2004, for the grant of service connection for a major depressive disability.

11. Entitlement to an earlier effective date, prior to October 10, 2011, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from March 1994 to February 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of August 2005, December 2005, September 2011, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran did not request a hearing before the Board. 

With respect to the issue of an earlier effective date for the grant of entitlement to a TDIU, the Veteran submitted a timely Notice of Disagreement (NOD) in February 2012 to the February 2012 rating decision that assigned an October 10, 2011 effective date for the grant. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The issues of service connection for hypertension, a left Achilles tendon disorder, a right knee disorder, diabetes mellitus, GERD, and a low back disorder; and an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2000 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder because the evidence did not indicate any relationship between the current disorder and the Veteran's other service-connected disabilities. 

2. The evidence associated with the claims file subsequent to the September 2000 rating decision suggests a relationship between a right knee disorder and the Veteran's service-connected disabilities.

3. In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, claimed as fasting glucose, because the evidence did not indicate any relationship between the current disorder and service. 

4. The evidence associated with the claims file subsequent to the October 2007 rating decision suggests a relationship between a diagnosed diabetes mellitus disorder and medication taken for the Veteran's service-connected disabilities.

5. In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for GERD, because the evidence did not indicate any relationship between the current disorder and service. 

6. The evidence associated with the claims file subsequent to the October 2007 rating decision suggests a relationship between GERD and medication taken for the Veteran's service-connected disabilities.

7. In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder, because the evidence did not indicate any relationship between the current disorder and service. 

8. The evidence associated with the claims file subsequent to the January 2002 rating decision suggests a relationship between a current low back disorder and the Veteran's service-connected disabilities.

9. The evidence of record does not show that the Veteran experienced infertility caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it performed the 2002 varicocelectomies and circumcision procedures at the VA medical facility in San Juan, Puerto Rico; or that there was lack of informed consent; or that additional disability was caused by an event not reasonably foreseeable resulting from that procedure.

10. During the increased rating period prior to February 22, 2012, the Veteran's right hip disability symptomatology did not more nearly approximate limitation of abduction of the thigh in which motion was lost beyond 10 degrees; a flail joint; malunion or fracture of the femur; hip ankylosis; or flexion of the thigh limited to 30 degrees.

11. During the increased rating period from February 22, 2012, the Veteran's right hip disability symptomatology did not more nearly approximate a flail joint; malunion or fracture of the femur; hip ankylosis; or flexion of the thigh limited to 20 degrees.

12. During the initial rating prior to October 10, 2011, the Veteran's service-connected major depressive disability symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as an abnormal affect; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

13. During the initial rating period prior to October 10, 2011, the Veteran's service-connected major depressive disability symptomatology did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

14. During the initial rating period from October 10, 2011, the Veteran's service-connected major depressive disability symptomatology did not more nearly approximate total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or memory loss for names of close relatives, own occupation, or own name.

15. The Veteran initially filed a claim for service connection for a major depressive disorder in May 2000 and the RO denied the Veteran's claim in a January 2002 rating decision; the Veteran did not appeal that denial to the Board and it became final. 

16. On October 20, 2004, the Veteran filed a motion to reopen service connection for a major depressive disorder and, in a January 2009 rating decision, the RO granted the motion to reopen and the underlying claim for service connection, effective the date of the filing of the motion to reopen. 


CONCLUSIONS OF LAW

1. The September 2000 rating decision denying service connection for a right knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2. The criteria for reopening the claim of service connection for a right knee disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The October 2007 rating decision denying service connection for diabetes mellitus is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
4. The criteria for reopening the claim of service connection for diabetes mellitus have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5. The October 2007 rating decision denying service connection for GERD is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
6. The criteria for reopening the claim of service connection for GERD have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7. The January 2002 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
8. The criteria for reopening the claim of service connection for a low back disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9. The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for infertility claimed as the result of 2002 surgeries performed at the VA medical facility in Puerto Rico have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

10. For the increased rating period prior to February 22, 2012, the criteria for an increased rating in excess of 10 percent for a right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5019-5252 (2014).

11. For the increased rating period from February 22, 2012, the criteria for an increased rating in excess of 20 percent for a right hip disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5252-5253 (2014).

12. For the increased rating period prior to October 10, 2011, the criteria for an increased rating of 50 percent, but no greater, for a major depressive disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).

13. For the increased rating period from October 10, 2011, the criteria for an increased rating in excess of 70 percent for a major depressive disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).


14. The criteria for an earlier effective date, prior to October 20, 2004, for the grant of service connection for a psychiatric disability have not been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Regarding the Veteran's applications to reopen service connection claims for a right knee disorder, diabetes mellitus, GERD, and a low back disorder, as this decision will grant the Veteran's applications to reopen service connection, the Board finds no need to discuss the duties to notify and assist regarding those applications.  

Regarding the Veteran's claim for an earlier effective date for the grant of service connection for a psychiatric disorder, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

After the claims were received, the RO advised the Veteran by letters of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. In doing so, the RO specifically provided the generic notice required to substantiate a claim for an increased rating. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). Regarding the claim for a higher initial rating for a psychiatric disorder, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service, VA, and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of the reopening of previously denied claims, increased ratings, compensation under the provisions of 38 U.S.C.A. § 1151, and earlier effective dates. See 38 U.S.C.A. 
§ 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.



New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014). Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. 
§ 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2014).

Reopening Service Connection for a Right Knee Disorder

In a September 2000 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder because the evidence did not indicate any relationship between the current disorder and the Veteran's other service-connected disabilities, to specifically include the Veteran's service-connected right hip disability. The Veteran did not appeal that decision to the Board and it became final.

Reviewing the evidence submitted since the September 2000 rating decision, in a September 2006 VA orthopedic note, a VA examiner noted that the Veteran had sought treatment for degenerative joint disease of the knees, left worse than right. The examiner stated that the Veteran was present "with right knee pain ... secondary to left knee degenerative joint disease." In a November 2009 VA orthopedic surgery note, a VA examiner diagnosed mild degenerative joint disease of the knees.

The Board finds that this evidence is new, as it was not previously of record at the time of the September 2000 rating decision. The Board notes that the September 2006 VA examiner stated that the Veteran's right knee "pain" was secondary to the service-connected left knee disability. Pain alone is not a disability for the purpose of VA disability compensation. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying disability, does not in and of itself constitute a disability for which service connection may be granted). As the Veteran was subsequently diagnosed with a right knee disorder, assuming the evidence's credibility, as is required when determining whether to reopen a claim, the Board finds that the evidence in its totality is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Reopening Service Connection for Diabetes Mellitus

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, claimed as fasting glucose, because the evidence did not indicate any direct relationship between the current disorder and service. The Veteran did not appeal that decision to the Board and it became final.

Reviewing the evidence submitted since the October 2007 rating decision, the Veteran, in several statements, has claimed that his diagnosed diabetes mellitus was either caused or permanently aggravated by the medications he was taking for his service-connected disabilities. The Board finds that this evidence is new, as it was not previously of record at the time of the October 2007 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, the Board finds that the evidence is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Reopening Service Connection for GERD

In an October 2007 rating decision, the RO denied the Veteran's claim for service connection for GERD, because the evidence did not indicate any relationship between a current disorder and service. The Veteran did not appeal that decision to the Board and it became final.

Reviewing the evidence submitted since the October 2007 rating decision, the Veteran, in several statements, has claimed that his diagnosed GERD was either caused or permanently aggravated by the medications he was taking for his service-connected disabilities. The Board finds that this evidence is new, as it was not previously of record at the time of the October 2007 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, the Board finds that the evidence is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

Reopening Service Connection for a Low Back Disorder

In a January 2002 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder, because the evidence did not indicate any relationship between the current disorder and service. The Veteran did not appeal that decision to the Board and it became final.

Reviewing the evidence submitted since the January 2002 rating decision, the Veteran, in several statements, has claimed that his diagnosed lumbar lordosis was either caused or permanently aggravated by the medications he was taking for his service-connected disabilities. The Board finds that this evidence is new, as it was not previously of record at the time of the January 2002 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, the Board finds that the evidence is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

38 U.S.C.A. § 1151

A veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. 
§ 1151. A disability is considered a qualifying disability if it was not the result of the veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. Id.; see also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that, to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section. 

Actual causation is required. To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability. Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation. Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress. Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent.

Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care. 38 C.F.R. 
§ 17.32(b). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

Compensation for Infertility

The Veteran essentially contends that his current infertility, related to a low sperm count, resulted from medical procedures performed at the VA medical center in San Juan, Puerto Rico, specifically an April 2002 left varicocelectomy procedure, and July 2002 right varicocelectomy and circumcision procedures. In a November 2004 statement, the Veteran alleged that his sperm count was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing surgical care; or an event not reasonably foreseeable due to that surgery.  

The 2002 VA treatment records, detailing the surgical procedures, contain no notation indicating difficulties in performing the procedures. 

In an August 2005 VA medical examination report, a VA examiner noted that the Veteran was claiming that he was infertile due to the VA varicocelectomy and circumcision procedures. In reviewing the evidence, the VA examiner noted that a February 2002 sperm count, performed prior to the initial surgery, showed five sperms, three cc of volume, and 30 percent motility only. The examiner indicated that in October 2002, after the surgery, the sperm count was "3.5 millions, 2 cc, motility 5%." The examiner further noted that the sperm count had increased through February 2004, when an examiner measured "6.9L, 20% motility, and volume 4.1." The examiner also noted that in an April 2003 scrotal sonogram, performed after both surgical procedures, the examiner found "decreased vascularity in the testicles bilaterally" and "no varicocele on either side." The examiner further noted that a testicular sonogram, dated August 2005, showed a recurrence of a left varicocele of a small and fluid nature in the right scrotum, unrelated to the 2002.

The examiner found that the infertility, claimed by the Veteran to be an additional disability related to his 2002 surgical procedures, was not related to any VA activity. The examiner noted that the sperm counts noted in the treatment records indicated that the Veteran was infertile prior to the 2002 procedures. The examiner stated that the varicocelectomies, performed by VA personnel, were the best available treatments for the infertility and that, following the procedures, the Veteran's sperm counts had improved, though not enough for the Veteran to be considered fertile. The examiner concluded by stating that the 2002 varicoceletomies did not cause the Veteran's infertility and that the bilateral varicoceles removed during VA procedures were the most likely cause of the Veteran's infertility.

The Board has considered the Veteran's contentions, indicating that his infertility was caused by his varicocelectomy procedures. As noted in the treatment records and the August 2005 VA medical examination report, the Veteran was noted to be infertile prior to the procedures in question and the Veteran's sperm count has risen since their performance. In support of his claim, the Veteran submitted an undated article, printed from a website associated with Stony Brook University, regarding varicoceles. In the article, the author stated that varicoceles were associated with infertility and that, while men with the condition could father children, "varicocele causes a progressive time-dependent decline in semen quality." 

However, this article corroborates the August 2005 VA examiner's opinion, finding that the Veteran's infertility was related to the varicoceles and not their removal. The Veteran has also suggested that the recurrence of a left varicocele was related to some malpractice on the part of the VA examiner who performed one of the first procedures. As noted above, the evidence shows that the VA examiner successfully removed varicoceles in 2002 and that such features were noted to be absent on a 2003 sonogram. The Veteran has not presented any evidence suggesting that the recurrence of a varicocele years later resulted from any carelessness on the part of a VA examiner. Moreover, the Veteran is seeking compensation for infertility and not the left varicocele, which was itself removed in a May 2010 procedure. As the evidence clearly shows that the Veteran was infertile prior to the 2002 procedures and that his sperm count improved following their performance, the Board finds that the evidence weighs against any finding that VA personnel caused the Veteran's infertility in performing the 2002 procedures. 

From this evidence, the Board finds that the Veteran's infertility was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing surgical care; or an event not reasonably foreseeable due to that surgery, the claim must be denied. For these reasons, a grant of disability compensation pursuant to 38 U.S.C.A. § 1151 is not in order.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in the claim for a higher initial rating for a major depressive disability, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, as in the claim for an increased rating for a right hip disability, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

Increased Rating for a Right Hip Disability

Prior to February 22, 2012

For the increased rating period prior to February 22, 2012, the Veteran's right hip disability was rated under Diagnostic Code 5019-5252. 38 C.F.R. § 4.71a. A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. The hyphenated diagnostic code in this case indicates that bursitis under Diagnostic Code 5019 is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limitation of flexion of the right thigh, which instead is evaluated under Diagnostic Code 5252. Under Diagnostic Code 5252, ratings of 10, 20, 30 and 40 percent disabling are warranted for limitation of flexion to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively. Id.

Alternative Diagnostic Codes also address limitation of the thigh or hip. Diagnostic Code 5250 provides for an evaluation for ankylosis of the hip. Diagnostic Code 5251 provides a 10 percent evaluation for limitation of extension of the thigh to 5 degrees. Diagnostic Code 5253 provides for a 10 percent evaluation for either limitation of rotation for the affected leg (cannot toe-out more than 15 degrees), or limitation of adduction (cannot cross legs), and a 20 percent evaluation for limitation of abduction of the thigh (motion lost beyond 10 degrees). Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2014). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2014). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2014).

Reviewing the evidence for the increased rating period prior to February 22, 2012, in a January 2005 VA medical examination report, the Veteran reported experiencing pain of moderate intensity in his right hip after walking for long periods. The Veteran also indicated that he could not lie on his right side and was "unable to sleep" due to his right hip pain. He also reported "occasional locking of the right hip joint" and experiencing pain radiating to his right buttock. During periods of flare-up, the Veteran reported having decreased ambulation due, in part, to his right hip pain. Upon testing, the examiner noted flexion to 110 degrees, internal rotation to 20 degrees, and external rotation to 45 degrees. The examiner noted finding no fatigue, weakness, or lack of endurance following repetitive use of the right hip. The examiner reported finding tenderness to palpation at the greater tuberosity and several centimeters posterior to the greater tuberosity. The examiner indicated finding a right lower extremity limp, but no evidence of ankylosis. The examiner diagnosed right hip trochanteric bursitis.

In a July 2006 VA treatment record, a VA examiner noted finding no musculoskeletal abnormalities, and indicated finding normal range of motion of all musculoskeletal systems.

In an April 2008 VA medical examination report, the Veteran stated that he always walked with a cane, was able to stand for 15 to 30 minutes, and could walk one-quarter of a mile. The examiner indicated that providing range of motion findings was difficult "because he was putting voluntary resistance for examination claiming severe pain." Upon examination, the examiner reported flexion to 80 degrees, with pain beginning at zero degrees and lasting through 70 degrees; extension to 30 degrees; abduction to 40 degrees, with pain beginning at 40 degrees, adduction to 20 degrees, with pain at 20 degrees; internal rotation to 30 degrees, with pain at 30 degrees; and external rotation to 30 degrees, with pain at 30 degrees. The examiner found no additional limitation of motion upon repetitive use. The examiner noted that the Veteran could cross his legs and toe-out more than 15 degrees. The examiner found no evidence of ankylosis. The examiner indicated that an X-ray showed no hip abnormality. The examiner indicated that the Veteran was unemployed. The examiner found that the disorder would have moderate effects on chores, exercise, and sports; mild effects on shopping and recreation; and no other effects on the Veteran's activities of daily living.

In an August 2008 VA emergency care note, the Veteran reported falling down the stairs, injuring his legs and right shoulder, after his hip "locked." The examiner reported finding no evidence of a right hip injury.

In May 2010 and June 2010 VA treatment records, a VA examiner noted finding normal range of motion of all musculoskeletal systems. 

The Board finds that, for the increased rating period prior to February 22, 2012, the evidence weighs against a grant of an increased rating in excess of 10 percent for the Veteran's service-connected right hip disability. During that period, the Veteran reported experiencing pain related to his right hip. Although the Veteran walked with a cane, the treatment records indicate that this was due primarily to his service-connected left knee disorder. Physical testing indicated that flexion was limited to, at most, 80 degrees, far in excess of the limitation required for a next higher 20 percent rating due to limitation of flexion under VA regulations. In the April 2008 VA medical examination report, the VA examiner reported that the Veteran experienced pain from zero to 70 degrees of flexion, but still performed 80 degrees of flexion. In Mitchell, the Court clarified that the evaluation of painful motion as limited motion only applies when limitation of motion is zero percent disabling (i.e., noncompensable) under the applicable Diagnostic Code. The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), as in this instance, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion. Therefore, although the Veteran experienced pain throughout most of the range of motion, the Veteran did not experience functional loss of motion that more nearly approximated that required for a higher rating under Diagnostic Code 5252. 

The Board finds that the evidence, both lay and medical, as it reflects on the rating period prior to February 22, 2012, does not indicate functional loss of the right hip, to include flare-ups due to pain, fatigability, incoordination, and weakness, so as to approximate abduction of the left thigh functionally limited to 10 degrees or less; ankylosis of the hip; flexion of the right thigh functionally limited to 30 degrees or less; or abduction of the right thigh functionally limited to 10 degrees or less. 
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5253. See id; see also DeLuca, 
8 Vet. App. at 206 -07 (1995). Moreover, the record contains no evidence of a hip flail joint or any impairments of the Veteran's femur; therefore, the criteria under Diagnostic Codes 5254 and 5255 are inapplicable in this matter. C.F.R. 
§ 4.71a.

For the reasons stated above, for the increased rating period prior to February 22, 2012, the criteria of an increased rating in excess of 10 percent for the right hip disability have not been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. As the preponderance of the evidence is against the granting of an increased rating, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

From February 22, 2012

During the increased rating period from February 22, 2012, the Veteran's right hip disability was rated under Diagnostic Code 5252-5253. 38 C.F.R. § 4.71a. The hyphenated diagnostic code in this case indicates that limitation of flexion of the thigh under Diagnostic Code 5252 is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is impairment of the right thigh, which instead is evaluated under Diagnostic Code 5253. Specifically, in a February 22, 2012 VA medical examination report, a VA examiner noted finding limitation of abduction of the right thigh, with loss of motion beyond 10 degrees. The Board notes that such a finding more nearly approximated the criteria for a maximum 20 percent rating under Diagnostic Code 5253. 38 C.F.R. § 4.71a.

In that same examination report, the examiner also noted that the flexion of the thigh was limited to 70 degrees with pain. The examiner found no evidence of ankylosis, or malunion or nonunion of the femur, a flail hip joint, or a leg length discrepancy. The examiner also found that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran. The examiner also stated that the Veteran would be able to work despite the injury, but could not work at any position requiring prolonged sitting or walking for more than 20 minutes.

The evidence for the period from February 22, 2012 indicates that the Veteran's right hip disability is manifested by pain; however, the evidence, both lay and medical, does not indicate functional loss of the right hip, to include due to flare-ups, fatigability, incoordination, and pain on movement, such as to approximate ankylosis, flail hip, a femur impairment, or flexion of the left thigh functionally limited to 20 degrees or less.38 C.F.R. § 4.71a , Diagnostic Codes 5250, 5252, 5254, 5255. See id; see also DeLuca, at 206-07. 

For the reasons stated above, for the increased rating period from February 22, 2012, the criteria of an increased rating in excess of 20 percent for the right hip disability have not been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.


Increased Rating for Major Depressive Disability

For the entire increased rating period, the Veteran's psychiatric disability, specifically a major depressive disability, has been evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9434. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Prior to October 10, 2011

Reviewing the evidence for the initial rating period prior to October 10, 2011, in a November 2004 private psychiatric evaluation, the Veteran reported living with his father and brother in a family-owned house. The Veteran reported experiencing forgetfulness, nightmares, anxiety, little appetite, memory of the traumatic event, dejection, nervousness, suspiciousness, depression, tearfulness, poor self-esteem, negative ideas, no sexual appetite, restlessness, worthlessness, despair, and impulsiveness. 

The examiner indicated that "due to his emotional condition, his family and social relationships are limited." The examiner wrote that the Veteran was "neat, cooperative, anxious, restless, bothered, depressed," and "not spontaneous." The examiner further stated that the Veteran spoke in a manner that was "logical, coherent, irrelevant at moments, not tangential in his ideas." The examiner stated that the Veteran had an anxious affect, and appeared to be worried, bothered, and angry. The Veteran's mood appeared to be dejected, negative, and depressed. The Veteran reported having occasional suicidal ideas, which he would elaborate about at times. The Veteran denied having any persecution complexes or perceptive disorders. The Veteran reported having diminished memory and concentration, stating that he found it difficult to perform tasks. The examiner noted that the Veteran's intellectual capacity was adequate, and that he was oriented in person, place, and time, but was "disoriented in situation." The examiner stated that the Veteran's judgment and insight were appropriate. The examiner indicated that the Veteran had "good family support." The examiner diagnosed "moderate major depression with anxiety," and assigned a GAF score of 68.

In a March 2005 VA psychiatric progress note, the examiner stated that the Veteran was alert, coherent, and relevant. The examiner stated that the Veteran had a very anxious affect because of problems with his claims for service connection. The examiner stated that the Veteran did not exhibit hallucinations or delusions; had no ideas of harming himself or others; had no memory impairments; was well-oriented; and demonstrated poor judgment. The examiner diagnosed a mood disorder associated with physical conditions and assigned a GAF of 50.

In a February 2006 VA psychiatric note, the Veteran reported experiencing "a fall through a hill when he got out of a helicopter" during service, resulting in a loss of consciousness. The Veteran stated that he underwent a six-month hospitalization after the incident, for "multiple body traumas with resulting lesions in his hip, shoulder, knee and back." The Veteran indicated that, after the accident, he started developing "depressive symptoms which included isolation, sadness, death wishes, irritability, visual hallucinations, and decreased energy and motivation to do things." The Veteran stated that, due to these symptoms and his physical problems, he began having difficulty "falling and maintaining sleep." The Veteran stated that, "at that time and for several years," he "developed impulse control, breaking things at home due to his irritability and impulsivity, low self-esteem, and severe difficulties with interpersonal relationships." The Veteran indicated that, since being treated for his mental problems, his mental disorder symptomatology had improved, but indicated that he was experiencing periods of depressed mood, difficulty with interpersonal relationships, low self-esteem, and insomnia. The examiner wrote that the Veteran was alert, oriented times three, spoke in a coherent, logical and relevant manner, was in a euthymic mood with a broad affect, had no suicidal/homicidal ideation, had no active perceptual disturbances, had preserved cognitive functions, and displayed superficial insight and good judgment.

In an April 2006 psychiatric progress note, the Veteran stated that he was unable to sleep due to an exacerbation of his back disorder. The Veteran also reported that one of his main concerns "is his VA pension appealing which has been a very difficult process and very unfair." The examiner stated that the Veteran was alert, coherent, and relevant. The examiner stated that the Veteran displayed a sad mood and a broad affect. The examiner stated that the Veteran did not exhibit hallucinations or delusions; had no ideas of harming himself or others; and no cognitive impairments.

In a July 2006 VA psychiatric note, the examiner stated that the Veteran was alert, active, cooperative, and talkative; displayed a "fine" mood and a euthymic affect; did not exhibit hallucinations or delusions; was oriented times three; had no ideas of harming himself or others; and had good insight and judgment. The examiner indicated that the Veteran was free of depressive symptomatology.

In a January 2007 and April 2007 VA treatment records, the examiner stated that the Veteran was dressed in causal, clean clothes; was polite, cooperative, and spontaneous; showed logical, coherent, and relevant thoughts; did not exhibit hallucinations or delusions; had no ideas of harming himself or others; displayed a euthymic mood and affect; was oriented to time, place, and person; and demonstrated good insight.

In an April 2007 VA primary care note, the VA examiner noted that the Veteran did not display a depressed mood, was in no apparent distress, was oriented to time, person, and place, was well-groomed, and spoke in a logical and relevant manner. The examiner diagnosed, in part, controlled depression. 

In a May 2007 private treatment record, a private examiner noted that the Veteran's memory and concentration had decreased, but that his relationship with his family was good. 

In a June 2007 VA psychiatric note, the Veteran stated that he had experienced depressive symptoms, such as sadness, crying spells, death wishes, and irritability that had responded moderately to medication. While some of his symptoms had improved, the Veteran reported experiencing some mood swings, with periods of depressed mood. The VA examiner stated that the Veteran was dressed in causal, clean clothes; showed logical, coherent, and relevant thoughts; did not exhibit hallucinations or delusions; had no ideas of harming himself or others; denied having any obsessions, compulsions, or phobias; displayed an anxious mood, but an adequate affect; had preserved memories; maintained attention throughout the interview; displayed poor concentration; showed an adequate fund of knowledge for his educational and social level; showed poor insight; and displayed fair judgment. The examiner diagnosed a major depressive disorder, recurrent, in partial remission, and assigned a GAF score of 60.

In a July 2007 VA psychiatric progress note, the VA examiner stated that the Veteran was appropriately dressed and exhibited good hygiene; walked with a normal gait using a cane; was cooperative, but depressed; displayed an appropriate affect; spoke normally; showed logical, coherent, and relevant thoughts; had normal thoughts; did not exhibit hallucinations or delusions; indicated having traumatic memories; was oriented in all spheres; had no ideas of harming himself or others; had an intact memory; showed poor insight; and displayed fair judgment. The examiner diagnosed a major depression, recurrent, and assigned a GAF score of 65.

In August 2007 and October 2007 primary care notes, a VA examiner stated that the Veteran was alert, oriented to time, place and person, in no apparent distress; cooperative, and displayed logical, relevant, and appropriate thoughts. 

In an October 2007 VA psychiatric progress note, the VA examiner stated that the Veteran spoke in a manner that was spontaneous, logical, relevant, and circumstantial; denied suicidal/homicidal ideation; had no delusions; showed preserved cognitive abilities; displayed an anxious mood, and an affect that was adequate to his thought content; and had preserved judgment and insight. The examiner indicated that the Veteran had multiple somatic complaints related to rhinitis, bronchitis, and chronic back pain. The examiner diagnosed major depression, recurrent, partial remission and assigned a GAF score of 65.

In a February 2008 private psychiatric evaluation, the Veteran that his emotional condition had deteriorated and that he had become "irritable, hostile, and aggressive to family members and friends." The Veteran indicated that he mostly stayed at home, did not interact with neighbors and friends, and preferred to be alone. The Veteran stated that his family did his shopping for him. The Veteran stated that he was indifferent and impulsive in his behavior and stress management. The Veteran also reported having little motivation. 

Upon examination, the examiner noted that the Veteran was disheveled, with appropriate clothes but uncombed hair. The examiner noted that the Veteran was cooperative, depressed, spontaneous, discouraged, forgetful, and sad. The examiner stated that the Veteran looked at the floor frequently, and spoke in a low volume and tone. The examiner indicated that the Veteran's thought content was adequate, logical, coherent, occasionally relevant, non-circumstantial, and centered around his physical problems, his inability to work independently, and his feelings of hostility and irritability. The examiner found no evidence of suicidal or homicidal ideation. The examiner found no perceptual disorders, although the Veteran reported experiencing persecution deliria within the past few months. The examiner noted that the Veteran was oriented to person, place, and situation, but not time. The examiner indicated that the Veteran had diminished memory as he had difficulty remembering both recent and past events, and remembered his date of birth with help. The examiner further noted that the Veteran's judgment and insight were both appropriate, and his attention and concentration were diminished. The examiner diagnosed recurrent schizoid-affective disorder with anxiety and assigned a GAF of 52. 

In a July 2008 VA psychiatric note, the Veteran reported missing his family after one uncle moved to the continental United States and the other passed away. The Veteran indicated that the increased crime in Puerto Rico was affecting his mood. The VA examiner stated that the Veteran spoke in a manner that was spontaneous, coherent, logical, relevant, and circumstantial; displayed an anxious and irritable mood, and an affect that was adequate to his thought content; and had preserved judgment and insight. The examiner diagnosed major depression, recurrent, partial remission and assigned a GAF score of 65.

In a September 2009 VA psychiatric examination report, a VA examiner noted that the Veteran spoke in a manner that was spontaneous, logical, relevant, and circumstantial; denied suicidal/homicidal ideation; had no delusions; showed preserved cognitive abilities; displayed an anxious mood, and an affect that was adequate to his thought content; and had preserved judgment and insight. The examiner indicated that the Veteran had multiple somatic complaints related to rhinitis, bronchitis, and chronic back pain. The examiner diagnosed major depression, recurrent, partial remission and assigned a GAF score of 65.

In an October 2009 VA psychiatric note, the Veteran reported receiving good support from his family. The Veteran stated that he was sleeping poorly. The Veteran also reported being "very upset" because a VA medical examiner mistreated him by asking "questions that he thought were irrelevant and confrontative." The VA examiner stated that the Veteran spoke in a manner that was spontaneous, cooperative logical, relevant, and circumstantial; displayed an anxious and irritable mood, and an affect that was adequate to his thought content; and had preserved judgment and insight. The examiner diagnosed major depression, recurrent, partial remission and assigned a GAF score of 60.

In May 2010 and June 2010 VA primary care notes, a VA examiner noted finding no evidence of psychiatric disorder symptomatology.

In a September 2011 private treatment record, a private examiner noted that the Veteran reported experiencing aggressiveness and paranoia. The examiner diagnosed paranoid schizophrenia and assigned a GAF of 50 to 60 percent.

Having reviewed the evidence, both lay and medical, for the initial rating period prior to October 10, 2011, the Board finds that the Veteran's psychiatric disability symptomatology more nearly approximated that required for a 50 percent rating under Diagnostic Code 9434. During that period, VA and private examiners noted that the Veteran displayed an anxious affect, experienced memory difficulties, showed poor judgment, experienced poor insight into his circumstances, experienced depressed or anxious moods, and had difficulty establishing and maintaining social relationships outside of his immediate family. Therefore, the Board finds that the Veteran's symptomatology more nearly approximated that required for a 50 percent rating.

For the same period, the Board finds that the Veteran's psychiatric disability symptomatology did not more nearly approximate that required for an even higher 70 percent rating. Specifically, during the initial rating period prior to October 10, 2011, the Veteran's service-connected major depressive disability symptomatology did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships,

In a November 2004 private psychiatric evaluation, the Veteran reported having some suicidal thoughts. Yet, in the remaining treatment records for that period, the Veteran denied any suicidal ideation. Likewise, in the November 2004 private psychiatric evaluation, the private examiner stated that the Veteran's speech was "irrelevant at moments." Yet, in the remaining treatment records, examiners did not indicate that the Veteran's speech was illogical, obscure, or irrelevant. Despite being described in February 2007 as looking disheveled, the remaining treatment records do not indicate that the Veteran neglected either his personal hygiene or appearance. During that period, the Veteran reported being able to maintain effective relationships with his family members. The record for that period also contains no notation suggesting that the Veteran experienced obsessional rituals or spatial disorientation. 

The GAF scores for this period range from a 50 to 68, averaging to roughly 59. The Board finds that the average score more nearly approximates the moderate symptomatology contemplated by a 50 percent rating under the applicable diagnostic code.

Having reviewed the evidence, both lay and medical, for the initial rating period prior to October 10, 2011, the Board finds that the Veteran's psychiatric disability symptomatology more nearly approximated that required for a 50 percent rating, but no greater, under Diagnostic Code 9434. As the preponderance of the evidence is against the granting of a rating in excess of 50 percent for that period, the benefit of the doubt rule is not applicable to that aspect of the appeal. See 38 U.S.C.A. 
§ 5107(b); Gilbert, at 54-56.

From October 10, 2011

Reviewing the evidence for the initial rating period from October 10, 2011, in an October 10, 2011 psychiatric evaluation, the Veteran stated that he worked for "several years" in Army intelligence. While working on a covert mission, he fell off a hill, causing unconsciousness and acute injuries. The Veteran stated that he had experienced increasing amnesia since that incident. The Veteran stated that his emotional symptoms had increased, to include "anxiety, insomnia, irritability, oblivions, poor appetite, isolation, persecution, deliriums, restless, angry, aggressive, aural hallucinations, nightmares, handicap, hopelessness, [and] distrust." The Veteran stated that his symptoms were in remission at the moment, and the acuteness of each would vary from month to month. The Veteran indicated that he isolated himself inside his home and watched television on occasion. 

In an October 2011 VA psychiatry note, the Veteran reported experiencing financial problems, difficulties with his mortgage, and having to go through a bankruptcy with the assistance of a lawyer. The Veteran stated that he "became aggressive and throwing things" when he received a notice indicating that the bank was "taking his home." The Veteran stated that he had to go to the psychiatric emergency room due to this situation where he was provided with medication and sent home. The Veteran "reported voices calling him at night and shadows, and is not sleeping at night with actual treatment." The Veteran denied psychotic symptoms, suicidal/homicidal ideations, or delusions. The VA examiner stated that the Veteran spoke in a manner that was spontaneous, cooperative logical, relevant, and circumstantial; displayed an anxious and sad mood, and an affect that was adequate to his thought content; had preserved cognitive abilities; and had preserved judgment and insight. The examiner diagnosed a major depression, recurrent with psychosis, and assigned a GAF score of 50.

In a November 2011 VA psychiatric examination report, the VA examiner found that the Veteran experienced occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The Veteran stated that he was not married, had no children, and had not had a relationship since 2001 or 2002. The Veteran stated that he had become violent against one female partner and was charged with domestic violence in "1997, 1998, or 2000." He also reported having "had conflicts with neighbors." The examiner noted that the Veteran experienced "death wishes" without a structured plan "almost every day" of a severe intensity. The Veteran stated that he stayed in his room all day long lying down, and snored loudly at night according to his brother. The VA examiner noted finding evidence of depressed mood, chronic sleep impairment, and disturbances of motivation or mood. The VA examiner specifically did not find evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The examiner diagnosed major depression, recurrent, with psychosis, and assigned a GAF score of 53. 

Having reviewed the evidence, both lay and medical, for the initial rating period from October 10, 2011, the Board finds that the Veteran's psychiatric disability symptomatology did not more nearly approximate that required for a higher initial rating in excess of 70 percent under Diagnostic Code 9434. The record shows that during this time, the Veteran did not exhibit the gross impairment in thought processes or communication, or grossly inappropriate behavior required for a next higher 100 percent rating. In addition, although the Veteran reported hearing voices in the October 2011 VA psychiatry note, the Veteran did not report experiencing such voices to any other examiner. Therefore, the record for that period does not indicate the experiencing of persistent delusions or hallucinations, as suggested for a next higher rating. In the November 2011 VA medical examination report, the Veteran reported having been violent with his girlfriend many years prior to the beginning of the initial rating period. The Veteran also reported experiencing conflicts with neighbors and reported having an undefined death wish. Yet, having thoroughly interviewed him, the November 2011 VA examiner specifically found that the Veteran was not a danger to himself and others. The Board finds that passing thoughts of suicide coupled with a propensity to violence predating the initial rating period by many years does not more nearly approximate the persistent danger of hurting self or others contemplated by the criteria for the next higher rating. Moreover, despite obvious memory loss, the record does not indicate that the Veteran experienced memory loss for names of close relatives, own occupation, or own name.

The GAF scores for this period range from a 50 to 53, averaging to roughly 59. Such scores, indicating moderate to serious symptoms, are not indicative of the psychiatric symptomatology more nearly approximating the total impairment required for a next higher rating. 

As the preponderance of the evidence is against the granting of a rating in excess of 70 percent for a psychiatric disability for the initial rating period from October 10, 2011, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's disabilities. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's right hip disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's right hip disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The respective schedular rating criteria, Diagnostic Codes 5019-5252 and 5252-5253, specifically provide for disability ratings by analogy based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period prior to February 22, 2012, the Veteran's right hip disability was manifested by symptoms analogous to otherwise noncompensable limitation of flexion of the right thigh, due to bursitis pain. For the period from February 22, 2012, the Veteran's right hip disability was manifested by limitation of abduction of the right thigh, with loss of motion beyond 10 degrees. 38 C.F.R. § 4.71a.

Regarding the Veteran's service-connected psychiatric disability, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9434, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the initial rating period prior to October 10, 2011, the Veteran's service-connected major depressive disability symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as an abnormal affect; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. The levels of social impairment are also explicitly part of the schedular rating criteria.

Likewise, for the initial rating period from October 10, 2011, the Veteran's psychiatric disability symptomatology more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. The levels of social impairment are also explicitly part of the schedular rating criteria. 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The only symptoms reported by the Veteran were fully contemplated by the assigned ratings. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the Veteran's right hip and psychiatric disabilities, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's right hip and psychiatric disabilities, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Earlier Effective Date for the Grant of Service Connection
For a Psychiatric Disability

In general, the effective date of an evaluation and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i). The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).

The RO received the Veteran's original claim for service connection for a psychiatric disorder in May 2000 and the RO denied the Veteran's claim in a January 2002 rating decision. Although the Veteran filed a timely NOD regarding that decision in February 2002, he did not file a timely substantive appeal to the Board after the RO issued a May 2002 Statement of the Case. The January 2002 rating decision became final in January 2003. 38 U.S.C.A. § 5107.

On October 20, 2004, the Veteran filed a motion to reopen service connection for a major depressive disorder and, in a January 2009 rating decision, the RO granted the motion to reopen and the underlying claim for service connection. In that decision, RO indicated that the grant of service connection was effective October 20, 2004, the date of the filing of the Veteran's most recent application to reopen the claim for service connection. Under the law and VA regulations, this is the earliest effective date that may be awarded for such a grant of service connection. 38 C.F.R. 
§ 3.400(q)(1)(ii) .

For the reasons stated above, the Veteran's claim for an effective date, prior to October 20, 2004, for the grant of service connection for a major depressive disorder is denied. 38 C.F.R. § 3.400(b)(2)(i).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus is granted.

New and material evidence having been received, the appeal to reopen service connection for GERD is granted.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for infertility claimed as the result of 2002 surgeries performed at the VA medical facility in San Juan, Puerto Rico is denied.

An increased rating in excess of 10 percent for a right hip disability for the increased rating period prior to February 22, 2012 is denied.

An increased rating in excess of 20 percent for a right hip disability for the increased rating period from February 22, 2012 is denied. 

An increased rating of 50 percent, but no greater, for a major depressive disability 
for the increased rating period prior to October 10, 2011 is granted.

An increased rating in excess of 70 percent for a major depressive disability for the increased rating period from  October 10, 2011 is denied. 

An earlier effective date, prior to October 20, 2004, for the grant of service connection for a psychiatric disability is denied.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative an SOC on the issue of entitlement to an earlier effective date prior to October 10, 2011 for the grant of a TDIU. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed left Achilles tendonds, right knee and low back disorders. The examiner should review the Veteran's claims file and note such review in his or her report. 

In reviewing the claims file, the VA examiner should particularly note:

a. The March 1994 service treatment record, diagnosing a pulled right hamstring;

b. The July 1994 service treatment record, in which the Veteran reported experiencing some right knee pain;

c. In a July 1994 service treatment record, diagnosing minimal left knee Achilles tendonitis;

d. The April 1995 service treatment record, diagnosing patellofemoral syndrome of the left and right knee;

e. Post-service medical records in which the Veteran reported experiencing pain in the right knee related to the left knee disability; and

f. The Veteran's lay statements. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, to include X-rays, if necessary, the examiner must offer the following opinions

a. Is any diagnosed left Achilles tendon disorder related to service or any incident of service, to include the minimal left knee Achilles tendonitis mentioned in service?

b. Was any diagnosed left Achilles tendon disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected disabilities (i.e., a right shoulder disability, a left knee disability, a right hip disability, and major depression)?

c. Is any diagnosed right knee disorder related to service or any incident of service, including in-service reports of patellofemoral syndrome?

d. Was any diagnosed right knee disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected disabilities (i.e., a right shoulder disability, a left knee disability, a right hip disability, and major depression)?

e. Is any diagnosed low back disorder related to service or any incident of service?

f. Was any diagnosed low back disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected disabilities (i.e., a right shoulder disability, a left knee disability, a right hip disability, and major depression)?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. Afford the Veteran with a VA medical examination(s) to be conducted by a qualified examiner to determine the nature and etiology of the hypertension, diabetes mellitus, and GERD disorders. The examiner should review the Veteran's claims file and note such review in his or her report. 

In reviewing the claims file, the VA examiner should particularly note:

a. The service treatment records; 

b. The September 2011 VA medical examination report, in which a VA examiner failed to offer an opinion as to the etiology of the claimed hypertension disorder, and, having stated that the medications taken for the Veteran's service-connected disabilities were not known to cause diabetes mellitus, did not offer any opinion as to whether they had permanently aggravated his diabetic disorder; 

c. The June 2011 VA medical examination report, in which a VA examiner stated that the Veteran's GERD was not related to medications taken to treat his service-connected disabilities, but then stated that his vomiting symptomatology might be an adverse effect caused by such medication; and 

d. The Veteran's lay statements.

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions

a. Is any diagnosed hypertension related to service or any incident of service?

b. Was any diagnosed hypertension caused or permanently aggravated beyond its normal progression by medications taken for the Veteran's service-connected disabilities (i.e., a right shoulder disability, a left knee disability, a right hip disability, and major depression)?

c. Is any diagnosed diabetes mellitus related to service or any incident of service?

d. Was any diagnosed diabetes mellitus disorder caused or permanently aggravated beyond its normal progression by medications taken for the Veteran's service-connected disabilities (i.e., a right shoulder disability, a left knee disability, a right hip disability, and major depression)?

e. Is any diagnosed GERD related to service or any incident of service?

d. Was any diagnosed GERD caused or permanently aggravated beyond its normal progression by medications taken for the Veteran's service-connected disabilities (i.e., a right shoulder disability, a left knee disability, a right hip disability, and major depression)?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for hypertension, a left Achilles tendon disorder, a right knee disorder, diabetes mellitus, GERD, and a low back disorder should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


